Citation Nr: 0825913	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to heart disability, to include arteriosclerotic 
heart disease, claimed as a residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision in 
which the RO, inter alia, denied service connection for the 
residuals of rheumatic fever, to include arteriosclerotic 
heart disease.  The veteran filed a notice of disagreement 
(NOD) in August 2003, and the RO issued a statement of the 
case (SOC) in September 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2004.

The veteran was scheduled to appear for a Board hearing at 
the RO in May 2006; however, during that same month,  the 
veteran withdrew his request for such hearing.  See 38 C.F.R. 
§ 20.704(e) (2007).

In a June 2006 decision, the Board, inter alia, denied 
service connection for the residuals of rheumatic fever, to 
include arteriosclerotic heart disease.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a February 2008 single-judge Memorandum Decision, the 
Court determined that the Board failed in its duty to assist 
by not obtaining a medical opinion and erred in rejecting 
favorable medical evidence suggesting a nexus and relying 
solely on its own medical conclusion that the veteran's heart 
condition was not aggravated by service.  The Court thus 
vacated  that portion of the June 2006 Board decision that 
denied service connection for residuals of rheumatic fever, 
to include arteriosclerotic heart disease, and remanded the 
matter to the Board for further proceedings consistent with 
the Memorandum Decision.

For the reasons expressed below, the claim on appeal-
recharacterized, as reflected on the title page, to more 
accurately reflect the veteran's assertions and what the RO 
has actually adjudicated-is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.  


REMAND

In light of points raised in the Court's Memorandum Decision, 
and the Board's review of the record, the Board finds that 
further RO action on the claim on appeal is warranted.

As indicated above, the Court noted that, in an August 2005 
medical opinion, Dr. G., a private physician, stated that he 
had reviewed the veteran's service medical records and that 
it was his opinion that the veteran's rheumatic heart disease 
is related to military service.  

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As noted by the Court, although Dr. G.'s medical opinion may 
be insufficient to grant service connection, his opinion is 
adequate to establish that the veteran's heart disability may 
be associated with service.  Id.  

Hence, VA examination to obtain a medical opinion-based on 
full consideration of the record and supported by stated 
rationale-as to the relationship between current heart 
disability and service is needed to resolve the claim for 
service connection.  The Board notes that, as rheumatic fever 
was noted on the veteran's pre-induction examination report, 
the physician should offer comment as to whether a heart 
disability pre-existed service, and, if so, whether it was 
aggravated beyond the natural progression during or as a 
result of service.  (The Board points out that, pursuant to 
current legal authority, to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003); Wagner v. Prncipi, 370 F.3d 1089 (Fed. Cir. 2004)).  

Accordingly, the RO should arrange for the veteran to undergo 
VA cardiology examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in a denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of the legal authority 
governing the presumption of soundness and rebuttal of the 
presumption (cited to above), as appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The RO should also explain the type of 
evidence that is the veteran's  ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate.  The RO should  
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
cardiology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The physician clearly should identify all 
current cardiac disability/ies, to include 
rheumatic heart disease and 
arteriosclerotic heart disease.  Then, 
with respect to each such diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability was incurred in or 
aggravated by service. 

In rendering the requested opinion, the 
physician should specifically address 
whether each current cardiac disability 
(a) pre-existed service; and, if so (b) 
was aggravated (i.e., permanently worsened 
beyond its natural progression) during or 
as a result of service; and, if not (c) is 
otherwise medically related to service.  
The examiner should also consider and 
discuss the significance, if any, of the 
notation of rheumatic fever on the 
veteran's induction examination report.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority (to include that governing the 
presumption of soundness and rebuttal of 
the presumption (cited to above), as 
appropriate).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

